DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action responsive to Applicant’s reply filed 7/27/2021
Claims 1-20 are pending.

Response to Amendment
	Applicant has amended the claims to include new limitations necessitating new search and consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10261825 (hereinafter ‘825). Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the ‘825 anticipate the limitations of the claims in the instant application. A side by side comparison of the claims 1 of the two claim sets illustrates how claim 1 of ‘825, for example, anticipates claim 1 of the instant application. The similarities are in bold. Similarly, the remaining claims of ‘825 anticipate the remaining claims in the instant application.
Instant Application
10261825
1. A computer-implemented method for agent flow arrangement management in a distributed two-phase commit processing environment, the method comprising: collecting, in the distributed two-phase commit processing environment, a first set of agent utilization data with respect to a first commit processing agent; collecting, in the distributed two-phase commit processing environment, a second set of agent utilization data with respect to a second commit processing agent wherein the second commit processing agent is associated with a different transaction than a transaction associated with the first omit processing agent; determining, based on a first value with respect to the first set of agent utilization data exceeding a second value with respect to the second set of agent utilization data, an agent flow arrangement to process a distributed commit operation, wherein the agent flow arrangement has the first commit processing agent subsequent to the second commit processing agent; and processing, in the distributed two-phase commit processing environment, the distributed commit operation using the agent flow arrangement which has the first commit processing agent subsequent to the second commit processing agent.
1. A computer-implemented method for agent flow arrangement management in a distributed two-phase commit processing environment, the method comprising: collecting, in the distributed two-phase commit processing environment, a first set of agent utilization data with respect to a first commit processing agent; collecting, in the distributed two-phase commit processing environment, a second set of agent utilization data with respect to a second commit processing agent; determining, based on a first value with respect to the first set of agent utilization data exceeding a second value with respect to the second set of agent utilization data, an agent flow arrangement to process a distributed commit operation, wherein the agent flow arrangement has the first commit processing agent subsequent to the second commit processing agent; configuring the first set of agent utilization data to indicate a first quantity of recovery log write operations by the first commit processing agent with respect to a job unit; configuring the second set of agent utilization data to indicate a second quantity of recovery log write operations by the second commit processing agent with respect to the job unit; comparing the first quantity of recovery log write operations with the second quantity of recovery log write operations; calculating that the first quantity of recovery log write operations exceeds the second quantity of recovery log write operations; and determining, based on the first processing, in the distributed two-phase commit processing environment, the distributed commit operation using the agent flow arrangement which has the first commit processing agent subsequent to the second commit processing agent.


	The ‘825 patent includes all the limitations of at least claim 1 of the instant application as highlighted above. The double patenting rejection will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 9, 11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (U.S. Pat. App. Pub. 2009/0187913) in view of Guerin et al. (US 2015/0261563)

With respect to claim 1, Wilkinson discloses:  A computer-implemented method for agent flow arrangement management in a distributed two-phase commit processing environment, the method comprising: 
collecting, in the distributed two-phase commit processing environment, a first set of agent utilization data with respect to a first commit processing agent ([0045], lines 5-14, Fig. 5, Resource A corresponds to first commit processing agent); 
collecting, in the distributed two-phase commit processing environment, a second set of agent utilization data with respect to a second commit processing agent ([0045], lines 5-14, Fig. 5, Resource B corresponds to second commit processing); 
determining, based on a first value with respect to the first set of agent utilization data and a second value with respect to the second set of agent utilization data, an agent flow arrangement to process a distributed commit operation, wherein the agent flow arrangement has the first commit processing agent subsequent to the second commit processing agent ([0053], [0045], lines 9-14, [0046], [0047]); and 
processing, in the distributed two-phase commit processing environment, the distributed commit operation using the agent flow arrangement which has the first commit processing agent subsequent to the second commit processing agent ([0047], [0049], Fig. 5, Fig. 4 S5).  

	However, Wilkinson discloses that there is a determining for each resource the work embodied by the transaction and the work embodied by the transaction may either be a read or write transaction or may be the work involved in carrying out the task, such as the number of instructions or the distance to the specific resource ([0045]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to realize that writing requires more work than reading, executing more instructions is more work than less instructions and would realize that therefore the kind of work of the transaction can exceed the kind of work of another transaction depending on the type of the transaction.
	Wilkinson does not specifically disclose: wherein the second commit processing agent is associated with a different transaction than a transaction associated with the first commit processing agent, and wherein the different transaction and the transaction associated with the first commit processing agent each include a plurality of work operations to complete a corresponding transaction.
	However, Guerin discloses: wherein the second commit processing agent is associated with a different transaction than a transaction associated with the first commit processing agent ([0018], lines 1-6, the resources correspond to “commit…agents”), and wherein the different transaction and the transaction associated with the first commit processing agent each include a plurality of work operations to complete a corresponding transaction ([0020], each transactions perform one or more operations).


With respect to claim 2 Wilkinson discloses: configuring the distributed commit operation to include a prepare operation for the second commit processing agent but not the first commit processing agent (Fig. 5, [0049], Resource B corresponds to second commit agent).  

With respect to claim 3, Wilkinson discloses: arranging, in the agent flow arrangement, the first commit processing agent to be a last agent to process the distributed commit operation (Fig. 5, [0049], Resource A corresponds to first commit agent). 

With respect to claim 9, Wilkinson discloses: configuring the first set of agent utilization data to indicate a first quantity of hardware processor usage by the first commit processing agent with respect to a job unit; configuring the second set of agent utilization data to indicate a second quantity of hardware processor usage by the second commit processing agent with respect to the job unit; comparing the first quantity of hardware processor usage with the second quantity of hardware processor usage; calculating that the first quantity of hardware processor usage exceeds the second quantity of hardware processor usage; and determining, based on the first quantity of hardware processor usage exceeding the second quantity of hardware 

With respect to claim 11, Wilkinson discloses: coordinating, by the first commit processing agent, the agent flow arrangement to process the distributed commit operation; and selecting, by the first commit processing agent, the first commit processing agent to be a last agent to process the distributed commit operation (Fig. 5, [0045]-[0049]).

With respect to claim 12, Wilkinson discloses: avoiding a prepare operation for the first commit processing agent (Fig. 5).

With respect to claim 15, Wilkinson discloses: executing, in a dynamic fashion to streamline agent flow arrangement management in the distributed two-phase commit processing environment, each of: the collecting, the collecting, the determining, and the processing ([0055]). 

With respect to claim 16, Wilkinson discloses: executing, in an automated fashion without user intervention, each of: the collecting, the collecting, the determining, and the processing ([0055]). 

With respect to claim 17-19, they recite similar limitations as claim 1 and are therefore rejected under the same citations and rationale. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (U.S. Pat. App. Pub. 2009/0187913) in view of Guerin et al. (US 2015/0261563) in view of Kaczynski et al. (U.S. Pat. App. Pub. No. 2006/0136887).

With respect to claim 4, Wilkinson discloses: AU920160036US1 57 of 60 comparing the first quantity of work with the second quantity of work; calculating that the first quantity of work exceeds the second quantity of work; and determining, based on the first quantity of work exceeding the second quantity of work, the agent flow arrangement to process the distributed commit operation (Fig. 4).  
Wilkinson does not specifically disclose: configuring the first set of agent utilization data to indicate a first quantity of work that has been performed by the first commit processing agent; configuring the second set of agent utilization data to indicate a second quantity of work that has been performed by the second commit processing agent.
However, Kaczynski discloses: configuring the first set of agent utilization data to indicate a first quantity of work that has been performed by the first commit processing agent; configuring the second set of agent utilization data to indicate a second quantity of work that has been performed by the second commit processing agent ([0037], [0038], [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kaczynski to 

With respect to claim 5, Kaczynski discloses: configuring the first set of agent utilization data to indicate a first quantity of work that is expected to be performed by the first commit processing agent; configuring the second set of agent utilization data to indicate a second quantity of work that is expected to be performed by second the commit processing agent ([0037], [0038], [0040]). And Wilkinson discloses: comparing the first quantity of work with the second quantity of work; calculating that the first quantity of work exceeds the second quantity of work; and determining, based on the first quantity of work exceeding the second quantity of work, the agent flow arrangement to process the distributed commit operation (Fig. 4).  

Allowable Subject Matter
Claims 6-8, 10, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The response is deemed non responsive. Only objections or requirements as to form may be held in abeyance until allowable subject matter has been indicated. The rejection is, respectfully, maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195